Citation Nr: 1645304	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hidradenitis suppurativa.  

2.  Entitlement an increased initial rating for fibromyalgia, evaluated as 20 percent disabling prior to September 17, 2014.  

3.  Entitlement to an increased initial rating for fibromyalgia, evaluated as 
40 percent disabling from September 17, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to May 1987 and from November 1990 to June 1991.  Service records indicate that she served in the Southwest Asia Theater during the Persian Gulf War.  She also had active duty for training from October 1992 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a hearing officer at the RO in September 2012.  A transcript is in the claims file.  She was also scheduled for a hearing before a Veterans Law Judge in June 2015 but failed to report.  

During the course of this appeal, the evaluation of the Veteran's fibromyalgia was increased from 20 percent to 40 percent in a November 2014 rating decision.  The increase did not include the entire period on appeal.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue remains on appeal, but for the sake of convenience has been characterized as two separate issues to reflect the recent change.  



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for hidradenitis suppurativa was denied in an August 2005 Board decision. 

2.  The evidence considered by the Board in August 2005 included the Veteran's service treatment records, VA examinations, treatment records dating from 1992 to 1998, and statements and contentions from the Veteran; based on this evidence the Board found there was no evidence of hidradenitis during service, and that it followed there could not be a nexus between the current diagnosis of hidradenitis and a disability that was not shown to have existed in service.  

3.  The evidence received since the August 2005 Board decision does not purport to show that the Veteran's hidradenitis began during active duty or active duty for training.  

4.  The evidence demonstrates that the Veteran's fibromyalgia has been productive of widespread musculoskeletal pain on a constant or near constant basis for the entire appeal period, accompanied by frequent fatigue, sleep disturbances, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, and joint and muscle pain for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The August 2005 Board decision that denied entitlement to service connection for hidradenitis suppurativa is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2015). 

2.  New and material evidence has not been received, and the Veteran's claim for service connection for hidradenitis suppurativa is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for an initial 40 percent rating for fibromyalgia prior to September 17, 2014 have been met; the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5025 (2015). 

4.  The criteria for an initial rating in excess of 40 percent for fibromyalgia from September 17, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5025.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in June 2009 and January 2011 letters prior to the initial adjudication of her claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of her fibromyalgia that address all rating criteria.  Her VA treatment records have also been obtained.  There are no private medical records that have been identified for which an attempt to obtain them has not been made.  The Veteran provided testimony at a hearing at the RO, and a transcript is in the record.  

The Veteran was also afforded a VA examination of her hidradenitis in June 2010, even though VA was under no obligation to provide this examination.  As will be discussed below, this claim was previously denied by the Board.  The Court of Appeals for Veterans Claims (Court) has held that VA need not conduct an examination with respect to previously denied claims, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  For the reasons explained below, such new and material evidence has not been submitted.  Moreover, the issue of whether the provided VA medical examination was adequate is moot upon the Board's determination that the claim should not be reopened.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (holding that the Court's "obligation to ensure the Secretary's compliance with [the duty to assist] does not arise and could serve no purpose when the adjudication of the merits of a claim is barred").  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The Veteran contends that she has developed hidradenitis as a result of her service in the Persian Gulf.  She states that this disability developed soon after her return from the Gulf.  The Veteran believes that new and material evidence has been received to reopen the claim, and that the evidence is sufficient to establish service connection. 

The record shows that the Veteran's initial claim for entitlement to service connection for hidradenitis suppurative, to include as secondary to a chronic disability due to undiagnosed illness, was denied ultimately in an August 2005 Board decision.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.   

There is no indication that the Veteran appealed the Board's August 2005 decision to the Court.  Therefore, the August 2005 Board denial of the Veteran's claim for service connection for hidradenitis suppurativa is final.  In order to revisit this matter, new and material evidence must be received.  

The laws and regulations pertaining to service connection must be reviewed in order to understand whether or not additional evidence is new or material.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24) (West 2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014). 

The evidence considered by the Board in August 2005 included the Veteran's service treatment records from active duty, active duty for training, and the National Guard; VA examinations and treatment records dating from 1992 to 1998; and statements and contentions by and from the Veteran.  She was provided a November 1998 examination in conjunction with her claim.  

Based on this evidence, the August 2005 Board decision found that the Veteran had a current diagnosis of hidradenitis suppurativa from a known etiology, and that the first criterion for service connection had been met.  

However, this decision then found that there was no evidence of hidradenitis during service.  The 2005 Board decision stated that the reports service medical examinations showed that her skin was clinically evaluated as normal, and all reports of medical history showed that she denied having, or ever having had, skin diseases.  Additionally, the Board stated that there was no post-service medical evidence whereby the Veteran's hidradenitis suppurativa was deemed to have begun during service or was otherwise related to an in-service incident or injury.  The decision further concluded that as there was no evidence of an in-service disease, then it would be impossible to show a nexus between the current disability and service.  

Evidence received since August 2005 includes a June 2010 VA examination; VA treatment records dating from 2010; and the Veteran's testimony at the September 2012 RO hearing.  

At the June 2010 examination, the Veteran stated that she noticed eruptions in the axilla on both the left and right "after" returning from the gulf war, and had received Kenalog intra lesional injections from a private source.  Although she did not currently have any active disease, thickening of the skin in both axillas was noted.  The diagnosis was hidradenitis suppurativa.  The examiner opined that the Veteran's hidradenitis suppurativa was not caused by or a result of gulf war syndrome.  The rationale was that while the Veteran was diagnosed with hidradenitis suppurativa, the connection with her service in the gulf war was unclear.  She had first been seen by dermatology in 2002, and there were no medical records regarding prior treatment, so a timeline was not established as to the relationship with gulf war exposure.  He added that he was unable to make a service connection for this condition.  1/30/2010 VBMS, VA Examination, p. 24.  

A February 2011 VA treatment record states that the Veteran has had hidradenitis for 20 years.  10/23/2012 VBMS Medical Treatment Record - Government Facility, p. 1.  However, this record does not state that hidradenitis began during service.  The remaining records only show current treatment.  Records related to continued treatment are generally insufficient to reopen a claim for service connection.  While the 2011 VA treatment record shows some treatment and that the hidradenitis has been around for a while, it does not show that that the Veteran had it during her active service; thus, it is not material.  38 C.F.R. § 3.156; see Cornele v. Brown,
6 Vet.App. 59, 62 (1993) (finding no continuity of symptomatology where the evidence, consisting of physician's report, although new, was not material because it was not probative of the issue whether a veteran's head and neck injuries were related to accident which occurred during service, and no other report showed head or neck injuries during thirty-year period after accident).

The Veteran testified at the September 2012 RO hearing that her keloid scar and her hidradenitis were all manifestations of the same disability.  She states that this was the result of a cyst that began in service but was eventually removed in August 1991.  She noted that service connection had been established for the keloid scar.  The Veteran further testified that after she came home she started getting treatment for her skin, which was initially called folliculitis but was later diagnosed to be hidradenitis.  She said that the first time she could recall seeing any VA paperwork on folliculitis was in March 1995, but that the diagnosis had been changed to hidradenitis by 1996.  She added that her private doctor had previously told her the problem was hidradenitis, and while she could not recall the date it may have been as early as 1993.  9/29/2012 VBMS, Hearing Testimony, pp. 7-12.  

The Board finds that much of the additional evidence since August 2005 is new, because it contains information not available to the decision makers at that time.  

However, the Board must also find that none of the evidence received since August 2005 is material.  This is because the bases for the August 2005 denial was the lack of evidence of hidradenitis during service, and no evidence that purports to show that this disability began during service has been received.  

The Board notes the Veteran has some medical training in that she served as a medic.  She does not contend and there is no evidence that she has any training in dermatology, but a skin disability is the sort of condition that is readily observable by a lay person.  However, none of the additional evidence includes a statement from the Veteran that her hydradenitis began during service.  She told the June 2010 examiner that this condition began sometime after her return from the Persian Gulf.  The Board observes that her DD 214 shows that she was discharged from active duty less than a month following her deployment.  This is also consistent with the previously considered service treatment records in which she denied having any skin rashes in a May 1991 demobilization evaluation.  8/2/2007 VBMS, STR, p. 1.  

The February 2011 VA treatment record reports a 20 year history of hidradenitis, but the source of this history is not recorded, and once again it fails to state that this began during active service.  Significantly, in her testimony, the Veteran never states her hydradenitis initially manifested during service.  Instead, she indicates that it was first shown in 1994 or 1995, or that her private doctor may have diagnosed hidradenitis as early as 1993.  The Board notes that these dates all fall well after the June 1991 end of active service.  While her active duty for training continued into 1993, the Veteran does not contend that the hidradenitis manifested during this training.  As none of the new evidence shows that the Veteran developed hidradenitis during or due to active service or active duty for training, it is not material, and her claim is not reopened.  

In reaching this decision, the Board has considered the contention raised by the Veteran at the September 2012 hearing that her service connected keloid scar is related to or a cause of the hidradenitis.  However, the record shows that this scar is actually secondary to the removal of a cyst that developed following a chest contusion she sustained during service, and that this was the basis for the grant of service connection.  Furthermore, while the Veteran has some training as a combat medic, there is no evidence that she has any training in dermatology or is competent to provide evidence as to the etiology of her hidradenitis, and so she is not competent to state that there is a relationship between this condition and her keloid scar.  The records pertaining to the removal of the cyst which resulted in the scar are in the record, and they do not state or indicate the cyst is in any way related to hidradenitis, and the Veteran has submitted no competent evidence of such a relationship.  Her mere contention is not considered to be the material evidence required to reopen her claim.  

Therefore, as the August 2005 denial was based on the absence of evidence of hidradenitis in or due to active service, and as no competent and/or credible evidence received since that time purports to show otherwise, the Veteran's claim for service connection for hidradenitis suppurativa is not reopened.  


Increased Rating

In her November 2010 claim, the Veteran contends that her service connected fibromyalgia has increased in severity.  In her April 2012 substantive appeal, she contends that the symptomatology more nearly resembles the criteria for a 40 percent rating.  

Entitlement to service connection for fibromyalgia was established in an August 2010 rating decision.  A 20 percent evaluation was assigned for this disability, effective from August 28, 2008.  

The Veteran did not submit a notice of disagreement with the August 2010 rating decision, but in October 2010 she submitted a request to reopen her claim on the basis that her fibromyalgia had worsened.  To this juncture, the RO has treated the Veteran's request as a new claim for an increased rating.  However, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  In this case, additional VA treatment records relating to the Veteran's fibromyalgia were received within days of the August 2010 rating decision.  Thus, that rating action is the proper rating decision on appeal, and this is an appeal of the initial ratings assigned after the award of service connection.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Fibromyalgia, with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and refractory to therapy, a 40 percent rating is to be assigned.  If the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, a 20 percent evaluation is warranted.  
A 10 percent rating is appropriate for symptoms that require continuous medication for control.  38 C.F.R. § 4.71a, Code 5025.

The evidence includes a June 2009 VA examination of the Veteran's fibromyalgia.  She reported the development of intermittent pain in the hips and arms during deployment.  She also had headaches and intermittent diarrhea.  Since discharge, the Veteran had experienced migratory arthralgias and myalgias.  Currently, her symptoms included trigger points, unexplained fatigue, sleep disturbance, paresthesias, headaches, diarrhea, abdominal cramps, and musculoskeletal symptoms.  Precipitating or exacerbating factors included insufficient sleep and overexertion.  Her pain was on both the right and left sides of the body, and above and below the waist.  The Veteran had intermittent cramps and diarrhea with no apparent precipitating factors.  She also experienced chronic fatigue that varied according to activity.  She was able to work fulltime but had little energy for anything beyond her job.  The diagnosis was fibromyalgia, which was currently active.  It had not resulted in any significant effects on her usual occupation or loss of time from work during the past year.  6/8/2009 VBMS, VA examination, p. 1.  

A report of a June 2010 VA examination for fibromyalgia states that the Veteran would have shoulder, elbow, and hip pain.  It would fluctuate in that at times it was excruciating but would resolve spontaneously.  Continuous medication was required for control of the fibromyalgia.  Her other symptoms included trigger points, unexplained fatigue, sleep disturbances, paresthesias, headaches, diarrhea, abdominal cramps, depression, and anxiety.  The symptoms were constant or nearly so.  Emotional stress was a precipitating factor.  She had musculoskeletal pain that was described as widespread, which was on the right and left sides of the body and above and below the waist.  The Veteran was employed by VA as a clerk.  She worked fulltime and had not lost any time due to her disability in the last year but she had been assigned different duties.  1/30/2010 VBMS, VA Examination, p. 12.  

The Veteran underwent another VA examination of her fibromyalgia in August 2011.  She reported that she had been flaring for the past year after a 2010 fall in which she broke her wrist.  Symptoms continued to include trigger points, sleep disturbances, paresthesias, headaches, diarrhea, abdominal cramps, musculoskeletal symptoms and trouble concentrating.  Precipitating factors included insufficient sleep and stress.  Her musculoskeletal pain was widespread and involved all limbs.  She experienced fatigue if she did not have enough sleep but otherwise this was not a problem.  The Veteran worked full time at a VA facility in maintenance.  She had missed two months of work during the past year due to her feet, arms, and fall.  She sometimes had trouble walking, lifting and climbing during flares.  8/29/2011 VBMS, VA Examination, p. 14.  A September 2011 addendum to the August 2011 examination states that the Veteran's symptoms were constant, with some flaring.  However, she had a good response to treatment and was thus not refractory to therapy.  9/28/2011 VBMS, VA Examination, p. 1.  

The most recent VA examination of the Veteran's fibromyalgia was conducted on September 17, 2014.  She was currently undergoing treatment, and required continuous medication for control of her symptoms.  The portion of the examination report that states whether or not the symptoms were refractory to therapy was not completed.  Symptoms included stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, and joint and muscle pain.  Her symptoms were constant or nearly constant, and many were experienced on a daily basis.  She did not have tender points for pain.  The examiner states that the fibromyalgia did not impact the Veteran's ability to work but explained that this was because she was off work due to benign brain tumor surgery.  10/3/2014 VBMS, C&P Exam, p. 12.  

Prior to September 17, 2014

The Board finds that the evidence supports entitlement to a 40 percent rating for the Veteran's fibromyalgia prior to September 17, 2014.  Her symptomatology has more nearly approximated the criteria for a 40 percent rating for this entire appeal period.  

The evidence demonstrates that the Veteran has experienced widespread musculoskeletal pain on a constant or near constant basis.  This has been accompanied by frequent fatigue, sleep disturbances, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, and joint and muscle pain.  The June 2010 and August 2011 examiners both state that the Veteran's symptoms are constant or nearly so.  The September 2011 examiner states that the Veteran's symptoms are not refractory because they are responsive to therapy, and this opinion is supported by statements in the other examination reports that continuous medication is required for control of this disability.  However, Board finds that as the Veteran's symptoms were widespread and constant, they more nearly resemble required for a 40 percent rating than the criteria for the 20 percent rating that represent episodic fibromyalgia.  Therefore, the 40 percent rating is appropriate.  38 C.F.R. §§ 4.7, 4.71a, Code 5025.

The Board has considered entitlement to an evaluation in excess of 40 percent but this is the highest available schedular rating under the rating code for fibromyalgia.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

From September 17, 2014

The Veteran is already in receipt of a 40 percent rating for her fibromyalgia, effective from September 17, 2014.  As noted, 40 percent is the highest schedular rating that is provided under the rating code for fibromyalgia.  38 C.F.R. § 4.71a, Code 5025.  Therefore, as the maximum scheduler evaluation is in effect, there is no basis for a higher award, and no need for additional reasons and bases.   

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for her fibromyalgia.  These symptoms include widespread musculoskeletal pain, frequent fatigue, sleep disturbances, paresthesias, headaches, and irritable bowel symptoms, all of which are provided for in the rating criteria.  In fact, there are no symptoms that have been attributed to the fibromyalgia which are not included in these criteria.  

Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  She has not been hospitalized for the fibromyalgia, and she was employed on a full time basis until retirement due to an unrelated disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board find finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


TDIU

The Board notes a claim for an increased rating may encompass a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) if such a claim is been raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record shows that the entitlement to TDIU has already been granted, effective from January 7, 2014.  However, as the Veteran's claim for an increased rating for fibromyalgia was submitted prior to this date, the Board must consider whether or not TDIU was also raised in conjunction with this claim prior to January 7, 2014.  

After a review of the record, the Board finds that TDIU was not raised by either the Veteran or the record prior to January 7, 2014.  The Veteran's claim for TDIU was submitted in February 2014.  On this form she states that she was employed on a full basis until January 6, 2014.  She also states that this is the date she became too disabled to work.  While she states that she missed six months of work during the previous year, she further indicates that the reason she was unable to work was due to surgery for a brain tumor.  Prior to that she states she had missed time due to surgery and treatment for lung cancer.  She did not make any contentions pertaining to her fibromyalgia or any other service connected disabilities and unemployability.  The Board notes that the Veteran is not service connected for either a brain tumor or lung cancer.  

The Board has reviewed the Veteran's contentions dated prior to her February 2014 TDIU claim, but at no time does she state she was unable to work due to her service connected disabilities.  In her April 2012 substantive appeal, the Veteran does not argue that her fibromyalgia prevents employment but that it should be evaluated as 40 percent disabling.  Her VA examinations for fibromyalgia in June 2009 and June 2010 note that she was working full time and had not missed any work during the previous year.  The August 2011 VA examination states she continued to work full time, but had missed two months of work after being injured in a fall.  The Board notes that she is not service connected for the residuals of this fall.  The September 2014 VA examination report states that the Veteran was not working, but further states that this was due to the brain tumor surgery.  

In view of the Veteran's statements and the medical record, the Board concludes that entitlement to TDIU was not raised prior to January 7, 2014.  As TDIU has been established from this date, no further discussion of this matter is required. 


ORDER

New and material evidence has not been received to reopen a claim for service connection for hidradenitis suppurativa; the petition to reopen is denied. 

Entitlement a 40 percent initial rating for fibromyalgia prior to September 17, 2014 is granted.  

Entitlement to an initial rating for fibromyalgia in excess of 40 percent from September 17, 2014 is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


